ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_09_FR.txt. 175

OPINION DISSIDENTE DE M. THIERRY

Je ne peux pas, à mon grand regret, m’associer à la décision de la Cour
dans la présente affaire relative à la Sentence arbitrale du 31 juillet 1989 et
je donne ici les raisons de mon dissentiment qui porte essentiellement sur
les conséquences juridiques du fait, explicitement reconnu par la Cour,
que cette sentence «n’a pas abouti à une délimitation complète des
espaces maritimes qui relèvent respectivement de la Guinée-Bissau et du
Sénégal » (paragraphe 66 de l’arrêt de la Cour).

Le différend n’a donc pas été pleinement réglé et la Cour fait état des
«éléments du différend non réglés par la sentence » (par. 68).

Le manquement serait toutefois imputable davantage aux Parties qu’au
Tribunal dans la mesure où selon les termes de l’arrêt « ce résultat trouve
son origine dans la rédaction retenue à l’article 2 du compromis»
(par. 66).

Ainsi et en dépit de ce «résultat » la sentence est-elle déclarée valide et
obligatoire pour les Parties, les conclusions de la Guinée-Bissau étant en
conséquence rejetées.

Il m’apparait au contraire :

1) que ce que la Cour désigne comme étant «les éléments du différend
non réglés par la sentence » était la partie essentielle de celui-ci. Faute
d’avoir réglé globalement le différend qui lui était soumis portant sur
la détermination de la frontière maritime entre le Sénégal et la Guinée-
Bissau le Tribunal a manqué à sa mission juridictionnelle. La preuve
en est que cette frontière maritime n’est toujours pas déterminée. Le
Tribunal n’a pas accompli sa tâche et c’est cette carence qui aurait dû, à
mon avis, conduire la Cour à déclarer la sentence nulle;

2) que ce manquement n’était pas justifié — contrairement à l’argumen-
tation développée par la Cour — par les termes de l’article 2 du
compromis. Cette disposition ne faisait pas obstacle au règlement
global du différend pour autant qu’elle fut interprétée, dans son
contexte et à la lumière du but et de l’objet du compromis, en faisant
application des règles du droit international relatives à l’interprétation
des traités qui procèdent de la jurisprudence de la Cour elle-même.
Ainsi le différend pouvait-il — et devait-il donc — être réglé complète-
ment et globalement conformément à la volonté commune des Parties,
exprimée dans le compromis, et à la finalité essentielle de l’institution
de l'arbitrage;

3) que les paragraphes 66 et 67 de l’arrêt de la Cour doivent en revanche

126
176 SENTENCE ARBITRALE (OP. DISS. THIERRY)

être approuvés dans la mesure où ils ouvrent la voie au nécessaire
règlement du différend, relatif à la détermination de leur frontière
maritime, qui oppose de longue date le Sénégal et la Guinée-Bissau
mais qui demeure encore jusqu’à présent privé de solution équitable.

I

Le Tribunal, constitué en vertu du compromis d’arbitrage du 12 mars
1985 conclu entre le Sénégal et la Guinée-Bissau, était officiellement
dénommé, comme cela apparaît sur la première page de la sentence:
«Tribunal arbitral pour la détermination de la frontiére maritime,
Guinée-Bissau/Sénégal » (en portugais: Tribunal arbitral para a determi-
naçâo da fronteira maritima, Guiné-Bissau/Senegal). La mission de ce
Tribunal était, comme il en va pour toutes les juridictions, de régler le
différend qui lui était soumis. L’objet de ce différend découlait de la déno-
mination du Tribunal mais tout autant du préambule du compromis qui
exprime l'intention et le but des Parties en vertu desquels cet accord a été
conclu. Ce préambule porte que:

«Le Gouvernement de la République du Sénégal et le Gouverne-
ment de la République de Guinée-Bissau,

Reconnaissant qu'ils n’ont pu résoudre par voie de négociation
diplomatique le différend relatif à la détermination de leur frontière
maritime,

Désirant, étant donné leurs relations amicales, parvenir au règle-
ment de ce différend dans les meilleurs délais, et à cet effet ayant
décidé de recourir à un arbitrage,

Sont convenus de ce qui suit...»

Ces termes sont parfaitement clairs. Le différend soumis au Tribunal
par les deux Etats était le différend «relatif à la détermination de leur
frontière maritime ». (Le terme de «détermination» a son importance et
n’a pas le même sens que celui de «délimitation», plus fréquemment
employé dans l’arrêt de la Cour. La détermination s’applique à une ligne
frontière que l’on ne connaît pas encore et qui reste à définir. La délimita-
tion s’applique à des espaces connus, dont il s’agit de préciser l’étendue.)

Mais le compromis ne s’est pas borné à définir ainsi le différend, il
formulait des directives quant aux modalités de son règlement par le
Tribunal. S'agissant de la détermination de la frontière maritime celle-ci
devait être assurée par la définition d’une «ligne frontière» et donc par
une ligne unique. L’article 2, paragraphe 2, du compromis se réfère à cet
égard à « la ligne délimitant les territoires maritimes qui relèvent respecti-
vement de la République de Guinée-Bissau et de la République du Séné-
gal».

127
177 SENTENCE ARBITRALE (OP. DISS. THIERRY)

Est-il besoin de souligner que dans ce texte les «territoires maritimes »
sont au pluriel et le mot «ligne» au singulier et qu’il s’agit donc d’une
seule ligne et non pas de plusieurs ?

De même l’article 9, paragraphe 2, du compromis qui porte que la
sentence: « doit comprendre le tracé de /a ligne frontière sur une carte» est
tout à fait explicite aussi bien quant à l’obligation que le mot «doit» im-
plique que quant au concept de ligne frontière.

Ainsi n’y avait-il aucun doute quant à la mission du Tribunal telle
qu’elle était définie par le compromis. Le Tribunal était appelé non pas à
délimiter telle ou telle zone maritime relevant respectivement des Parties,
mais à fournir une solution globale de leur différend par la détermination
de leur frontière maritime.

C’est cette mission que le Tribunal n’a pas remplie. Comme on le sait le
Tribunal s’est borné à juger que l’accord franco-portugais du 26 avril
1960, conclu antérieurement à l’indépendance des deux Etats en litige,
«fait droit» dans les relations entre eux. Ce faisant le Tribunal a appliqué
aux espaces maritimes le principe dit de l’uti possidetis juris, c’est-à-dire le
principe du respect des frontières héritées de la colonisation. Le Tribunal
a toutefois précisé que cet accord ne concernait que les seules zones qui
existaient en droit international à l’époque de sa conclusion et qu’en
conséquence seules ces zones avaient été délimitées, à savoir la mer terri-
toriale, la zone contiguë et le plateau continental. La sentence suggère, en
outre, de façon paradoxale dans ses motifs, qu’«on peut conclure que
l'accord franco-portugais délimite le plateau continental entre les Parties
dans toute l’étendue de la définition actuelle de cet espace maritime»
(texte cité dans l’arrét de la Cour au paragraphe 16).

Le caractére incertain de ces termes procéde des mots «on peut
conclure » et le paradoxe résulte de la référence à la définition actuelle du
plateau continental, c’est-à-dire à sa définition au jour du prononcé de la
sentence, alors que le Tribunal avait admis selon les «principes du droit
intertemporel » que l’accord de 1960 devait être interprété à la lumière du
droit en vigueur à l’époque de sa conclusion. On sait que la définition de
l'étendue du plateau continental a beaucoup évolué entre 1960 et 1989 en
raison du développement des moyens d’exploiter ses ressources et des
travaux de la troisième conférence des Nations Unies sur le droit de la
mer.

Mais s’étant ainsi prononcé sur l’applicabilité de l'accord de 1960, le
Tribunal ne s’est pas prononcé sur la délimitation de la zone économique
exclusive, non comprise dans cet accord, parce qu’elle n’a pris place dans
le droit international que postérieurement à celui-ci, en fonction des
travaux de la troisième conférence des Nations Unies sur le droit de la
mer.

Pas davantage, le Tribunal n’a-t-il déterminé la frontière maritime
unique délimitant l’ensemble des espaces maritimes, y compris la zone

128
178 SENTENCE ARBITRALE (OP. DISS. THIERRY)

économique exclusive, relevant des deux Etats ni même esquissé le
processus de cette détermination. Pas davantage enfin le Tribunal n’a-t-il
compris dans sa décision une carte figurant le tracé de la frontière mari-
time, comme il en avait l’obligation en vertu de l’article 9, paragraphe 2,
du compromis. De fait, cette omission était la conséquence du manque-
ment du Tribunal à sa mission quant à la détermination de la ligne fron-
tière. Faute que cette ligne ait été déterminée, il n’était évidemment pas
possible de la faire figurer sur une carte comprise dans la décision du
Tribunal! Ainsi les manquements du Tribunal à ses obligations ont-ils
revêtu un caractère cumulatif.

Du fait de ces manquements le Tribunal n’a pas rempli sa mission. La
Cour a admis, à cet égard, comme je l’ai indiqué dès le début de cette
opinion, que «la sentence n’a pas abouti à une délimitation complète des
espaces maritimes qui relèvent respectivement de la Guinée-Bissau et du
Sénégal».

Il apparaît néanmoins que faute d’avoir réglé le différend complète-
ment mais surtout globalement, le Tribunal ne l’a pas réglé du tout dès lors
qu’il portait sur la détermination d’une frontière maritime, c’est-à-dire
d’une ligne frontière unique. La délimitation de certaines zones mari-
times, en vertu des dispositions de l'accord de 1960 et par référence à
celles-ci, ne constitue pas un règlement partiel appelé à être complété par
la délimitation d’autres zones et particulièrement de la zone économique,
aboutissant, par touches successives, à une pluralité de lignes. Dès lors en
effet que la délimitation des espaces maritimes relevant de chacun des
deux Etats devait conduire à la détermination d’une frontière maritime
unique, conformément à la volonté commune des Parties, il est clair que le
tracé de cette frontière dépendait de la prise en considération de l’étendue
de toutes les zones maritimes et non pas seulement de certaines d’entre
elles. Ainsi, le Tribunal devait-il tenir compte de la délimitation de la zone
économique autant que de celle des autres espaces afin de déterminer la
frontière maritime.

II n’est pas inutile de remarquer, à cet égard, que la volonté des Parties
exprimée dans le compromis de bénéficier d’une frontière maritime
unique correspond à l’évolution du droit et de la pratique en matière de
délimitation. M. Weil a noté à ce sujet que l’arrêt rendu par une chambre
de la Cour dans l’affaire de la Délimitation de la frontière maritime dans la
région du golfe du Maine (arrêt du 12 octobre 1984) apporte

«une contribution précieuse à l’évolution vers une frontière unique
déterminée par l’application des mêmes critères «neutres» de la
géographie côtière et le recours aux mêmes méthodes «neutres » de
caractère géométrique » (Perspectives du droit de la délimitation mari-
time, Pedone, 1988, p. 135).

Dans la situation juridique actuelle résultant de la validation par la
Cour de la sentence du 31 juillet 1989, les limites de certaines zones mari-
times sont juridiquement établies en vertu de l’accord de 1960 et par réfé-
rence à celui-ci mais la frontière maritime entre les deux Etats, à laquelle

129
179 SENTENCE ARBITRALE (OP. DISS. THIERRY)

le compromis de 1985 se réfère, demeure indéterminée. Cette incertitude
est naturellement préjudiciable aux bonnes relations de voisinage entre
les deux Etats.

C’est dire que les «éléments non réglés du différend », dont la Cour a
fait état, sont l’essentiel, son objet véritable. Le règlement incomplet du
différend équivaut à l’absence de règlement. Le proverbe dit vrai que faire
les choses à moitié n’est pas les faire du tout.

C’est cette absence, et par là même le manquement du Tribunal à sa
mission juridictionnelle, qui aurait dû conduire la Cour à déclarer la
sentence nulle, Ce faisant la Cour n’aurait, en aucune façon, agi comme
une cour d’appel à l’égard du Tribunal. Elle n’aurait pas réformé la
sentence. Elle n’aurait pas outrepassé sa compétence en la matière telle
qu’elle a été précisée dans son arrêt dans l’affaire de la Sentence arbitrale
rendue par le roi d'Espagne le 23 décembre 1906, dont le passage pertinent
est cité au paragraphe 25 de la décision de la Cour dans la présente affaire.
La Cour aurait en revanche constaté la défaillance du Tribunal; cette
défaillance étant constitutive de «l'excès de pouvoir» bien que cette
expression, généralement employée pour désigner les cas où une juridic-
tion va au-delà de sa compétence et statue ainsi ultra petita, soit, en
l’occurrence, peu adéquate. Il est toutefois généralement admis que
l’excès de pouvoir peut résulter aussi bien du dépassement par un tribunal
de sa mission que du manquement à celle-ci. Mais quoi qu'il en soit de ces
considérations terminologiques, une sentence qui n’assure pas le règle-
ment du litige doit être considérée comme nulle en vertu d’une jurispru-
dence bien établie dont l’arrêt de la Cour ne s’écarte pas.

En disant en effet qu’elle doit

«seulement rechercher si le Tribunal, en rendant la sentence contes-
tée, a manifestement méconnu la compétence qui lui avait été donnée
par le compromis, en outrepassant sa compétence ou en ne l’exerçant
pas» (par. 47),

la Cour admet qu’une sentence incompatible avec le compromis doit être
annulée. En l’occurrence toutefois, la Cour a jugé que la sentence était
compatible avec le compromis alors que, selon mon opinion fondée sur
les raisons ci-dessus exprimées, elle est incompatible avec celui-ci.

La Cour a-t-elle eu le souci de préserver l'institution de l’arbitrage inter-
national, en validant la sentence du 31 juillet 1989 bien que celle-ci laisse
pour l’essentiel le différend sans solution? Le souci de ne pas inciter les
Etats à contester abusivement les sentences est certes légitime et l’on
conçoit que la Cour en soit préoccupée. Mais on peut redouter également
que l'institution si importante et respectable de l'arbitrage ne souffre
d’une jurisprudence trop exclusivement inspirée par ce souci, aboutissant
à la confirmation de sentences gravement défectueuses. S’il apparaissait
en effet que la présomption de validité des sentences, qui est en soi légi-

130
180 SENTENCE ARBITRALE (OP. DISS. THIERRY)

time, revétait, en fait, en raison de la ligne de conduite suivie par la Cour,
le caractére d’une présomption irréfragable, les Etats, et particuliérement
ceux qui n’ont qu’une faible expérience des procédures internationales,
seraient, en l'absence de tout recours utile, de toute garantie contre l'excès
de pouvoir ou la carence des juridictions arbitrales, découragés de porter
les différends devant ces juridictions.

La Cour manifeste dans la présente affaire une inclination très sensible
dans le sens d’une présomption très forte, très absolue quant à la validité
des sentences. C’est ce qui résulte de ce qui a été exposé ci-dessus mais
aussi de son raisonnement quant à l'interprétation de l’article 2 du
compromis, par lequel le manquement du Tribunal à sa mission a été jugé
néanmoins compatible avec les termes du compromis.

Il

Peut-on admettre, en suivant le raisonnement de la Cour, que la
démarche du Tribunal, et donc le caractère incomplet de la sentence, était
justifiée par les termes de l’article 2 du compromis ?

C’est autour de cette disposition que les débats devant la Cour ont été
principalement ordonnés et c’est essentiellement sur cette disposition que
la Cour s’est appuyée afin de conclure que la sentence est compatible avec
le compromis. À mon avis, au contraire, l’article 2 ne faisait pas obstacle à
Paccomplissement par le Tribunal de la mission qui était sa raison d’être et
pour laquelle il avait été établi, et donc de l'obligation prioritaire, primor-
diale, de mener à bien sa tâche quant à la détermination de la frontière
maritime entre les deux Etats.

Le texte de cet article 2, qui formule les questions sur lesquelles le
Tribunal était appelé à statuer en vue du règlement du différend, est le
suivant:

«Il est demandé au Tribunal de statuer conformément aux normes
du droit international sur les questions suivantes :

1. L'accord conclu par un échange de lettres, le 26 avril 1960, et
relatif à la frontière en mer, fait-il droit dans les relations entre la
République de Guinée-Bissau et la République du Sénégal ?

2. En cas de réponse négative à la première question, quel est le
tracé de la ligne délimitant les territoires maritimes qui relèvent
respectivement de la République de Guinée-Bissau et de la Répu-
blique du Sénégal ? »

L'histoire des négociations dont cette disposition est issue a été rappe-
lée par la Cour à l’appui de son opinion, selon laquelle le Tribunal n’avait
pas pour tâche, en tout état de cause, de délimiter l’ensemble des espaces
maritimes relevant respectivement des deux Etats par une ligne unique.
J'ai exposé ci-dessus les raisons, tirées des dispositions du compromis,

131
181 SENTENCE ARBITRALE (OP. DISS. THIERRY)

pour lesquelles cette opinion ne me paraît pas fondée, mais historique
des négociations tel qu’il a été mis en valeur par la Cour est en revanche
éclairant quant à la rédaction de l’article 2 et particulièrement à l’articula-
tion des deux paragraphes qu’il comporte.

Comme la Cour l’a rappelé (arrêt, par. 53 et suiv.) le Sénégal, au cours
de la négociation du compromis, mettait l’accent sur l’accord franco-
portugais de 1960 dont il tirait avantage et souhaitait que la ligne détermi-
née par cet accord (ligne droite de 240°) soit pérennisée et serve donc de
délimitation unique pour tous les espaces maritimes présents et futurs sur
lesquels les deux Etats seraient respectivement appelés à exercer des
droits exclusifs. Le Sénégal s’attendait donc à ce que la reconnaissance de
la validité de l’accord de 1960 suffise à régler le différend complètement
de telle façon que la frontière maritime unique soit la ligne des 240°. La
Guinée-Bissau, au contraire, qui se considérait comme étant désavanta-
gée par l’accord de 1960 (et qui l’est effectivement comme cela apparaît à
l'évidence pour peu que l’on regarde la carte figurant la ligne des 240°, qui
n’a pas été produite par le Tribunal), souhaitait qu’il soit procédé à une
délimitation ex novo compte tenu de l’évolution du droit de la mer, parti-
culièrement quant au plateau continental et à la zone économique exclu-
sive. Mais les deux Parties étaient ainsi en accord quant à l’exigence d’une
ligne unique, bien que ce ne fût pas la même qui était souhaitée par l’une et
par l’autre.

Aussi, la rédaction de l’accord d'arbitrage at-elle été, comme c’est
souvent le cas, le fruit d’un compromis (au sens, ici, de solution moyenne
acceptée au prix de concessions mutuelles). L’article 2 a comporté deux
questions, l’une correspondant aux vœux du Sénégal sur l’applicabilité de
Vaccord de 1960 et la seconde à ceux de la Guinée-Bissau demandant que
soit tracée ex novo une ligne frontière. Une relation de subordination de la
seconde question à la première fut toutefois acceptée et manifestée par les
termes : « En cas de réponse négative à la première question », par lesquels
le libellé de la seconde question débute. Mais les deux Parties considé-
raient qu’en tout état de cause le différend serait pleinement réglé quelle
que fût la reponse donnée par le Tribunal à la première question (soit
qu’une réponse positive à celle-ci assure le règlement complet du diffé-
rend, soit qu’une réponse négative permette d'aborder la seconde ques-
tion). Au surplus, les deux Parties, le Sénégal autant que la Guinée-Bissau,
se sont constamment référées, au cours de la procédure devant le Tri-
bunal, à une ligne unique et donc, au règlement global du différend,
comme cela apparaît au demeurant dans les conclusions finales du Séné-
gal au terme de cette procédure (annexes au mémoire de la Guinée-
Bissau, livre IV, deuxième partie, audience du 29 mars 1988, après-midi,
p. 281).

Mais la volonté commune des Parties ne pouvait pas étre respectée par
la seule réponse à la première question, dès lors que le Tribunal, tenu par
le principe du droit intertemporel, a estimé que l’accord de 1960 s’appli-
quait à certaines zones (mer territoriale, zone contigué, plateau continen-
tal) mais pas à d’autres et particulièrement pas à la zone économique.

132
182 SENTENCE ARBITRALE (OP. DISS. THIERRY)

Ainsi le principe du droit intertemporel interdisait-il qu’une réponse posi-
tive à la première question formulée par l’article 2 du compromis suffise à
assurer le règlement du différend.

Le Tribunal a donc été placé devant le choix suivant. Ou bien il s’en
tenait à une interprétation littérale de l’article 2 qui le conduisait à ne pas
répondre à la seconde question et donc à ne pas déterminer la ligne fron-
tière et à ne pas régler le différend en renongant ainsi à la mission qui lui
était impartie par le compromis. Ou bien, au contraire, le Tribunal s’atta-
chait à interpréter l’article 2 à la lumière des buts et de l’objet du compro-
mis et, répondant à la seconde question, menait à bien sa mission juridic-
tionnelle en déterminant conformément à celle-ci la frontière maritime
entre les deux Etats.

C’est la première de ces deux solutions qui a été adoptée par le Tribunal
sans qu’il ait pris soin de la justifier autrement que de façon implicite et
sans énoncer ce choix dans le dispositif de la sentence. La décision du
Tribunal à ce sujet figure seulement dans les motifs de la sentence et est
motivée en quatre lignes (paragraphe 87 de la sentence cité au para-
graphe 17 de l’arrêt de la Cour). Ce sont ces malfaçons, imputables sans
doute au caractère chaotique de la procédure étalée sur quatre années
(1985-1989) et aux divergences de vues très accusées au sein du Tribunal
(révélées par la déclaration de son président et par l'opinion dissidente de
M. Bedjaoui), qui ont fait dire à la Cour que: «la sentence est de ce point
de vue construite d’une manière qui pourrait donner prise à la critique»
(par. 41) ou encore que «la motivation ainsi retenue est brève et aurait pu
être plus développée » mais que «bien que ramassée » elle est «claire et
précise » (par. 43). Ces expressions ont été, à n’en pas douter, choisies avec
soin mais l'arrêt de la Cour apparaît ainsi, à bien des égards, comme une
anthologie de l’euphémisme : éléments du différend non réglés; sentence
construite d'une manière qui pourrait donner prise à la critique; motiva-
tion, bien que ramassee...!

Mais le raisonnement de la Cour afin de parvenir à la validation de la
sentence est heureusement plus élaboré que celui du Tribunal. La Cour a
estimé qu’en raison des termes de l’article 2 le Tribunal n’avait pas pour
tâche, en tout état de cause, de délimiter l’ensemble des espaces maritimes
relevant des deux Etats par une ligne unique. Les Parties auraient seule-
ment «exprimé de manière générale, dans le préambule du compromis,
leur désir de parvenir à un règlement de leur différend », mais n’y auraient
«consenti que dans les termes prévus à l’article 2 » (par. 56).

Ainsi cette disposition — l’article 2 — eût-elle été la seule par laquelle la
volonté des Parties se serait manifestée, le préambule étant de l’ordre du
désir et l’article 9 étant subordonné à l’article 2.

En conséquence, le règlement global du différend n’étant pas, selon la
Cour, la tâche prioritaire du Tribunal, l'interprétation littérale du para-
graphe 2 du compromis ne se heurtait à aucun obstacle et était la plus
conforme aux règles de l’interprétation des traités. En répondant positive-
ment à la première question et en décidant, fût-ce de façon implicite, de ne
pas répondre à la seconde, le Tribunal n'aurait, selon la Cour, commis

133
183 SENTENCE ARBITRALE (OP. DISS. THIERRY)

aucune omission de statuer. En outre la production de la carte exigée par
l’article 9 du compromis eût été inutile en conséquence du choix de ne pas
répondre a la seconde question et cette omission, en tout état de cause,
«ne saurait constituer dans les circonstances de l’espéce une irrégularité
de nature à entacher la sentence arbitrale d’invalidité » (par. 64).

Ainsi les conclusions de la Cour reposent-elles essentiellement sur la
prémisse selon laquelle le Tribunal n’était pas nécessairement tenu de
déterminer la ligne frontiére.

Le raisonnement de la Cour peut être analysé comme un syllogisme
correspondant au schéma suivant:

1) le Tribunal n’était pas tenu en tout état de cause de régler le différend
complètement;

2) le Tribunal a réglé le différend partiellement;

3) doncla sentence est valide.

C’est la prémisse de ce syllogisme que j'ai, ci-dessus, contestée en
montrant qu’il résultait, au contraire, clairement du compromis (de son
préambule, de l’article 2, du paragraphe 2 de l’article 9), et aussi bien de
l’histoire des négociations de cet instrument telle qu’elle a été rapportée
par la Cour ou encore des conclusions des Parties lors de la procédure
devant le Tribunal, que la volonté commune des Parties était de parvenir à
la détermination d’une frontière maritime unique et que telle était la
mission essentielle confiée au Tribunal.

Or si, comme je le pense, la prémisse du raisonnement de la Cour est
inexacte, la conclusion l’est également par voie de conséquence.

Mais pour que le raisonnement de la Cour soit pleinement réfuté, il faut
encore montrer que le Tribunal pouvait répondre à la seconde question
sans commettre un «excès de pouvoir», cette fois au sens le plus habituel
de cette expression, c’est-à-dire en n’allant pas au-delà de sa compétence
aux termes du compromis.

La Cour a rappelé deux règles fondamentales de l'interprétation des
traités, applicables à l'interprétation du compromis: la première dite
«règle du sens ordinaire des mots» a été formulée par exemple dans
l'affaire de la Compétence de l'Assemblée générale pour l'admission d’un
Etat aux Nations Unies dans les termes suivants cités par la Cour:

«le premier devoir d’un tribunal, appelé à interpréter et à appliquer
les dispositions d’un traité, est de s’efforcer de donner effet, selon
leur sens naturel et ordinaire, à ces dispositions prises dans leur
contexte. Siles mots pertinents, lorsqu'on leur attribue leur significa-
tion naturelle et ordinaire, ont un sens dans leur contexte, l'examen
doit s’arréter là.» (Avis consultatif, C.I.J. Recueil 1950, p. 8, cité au
paragraphe 48 du présent arrét.)

La seconde est celle qui exige qu’il soit tenu compte de l’objet et du but

134
184 SENTENCE ARBITRALE (OP. DISS. THIERRY)

du traité. Souvent mise en œuvre par la Cour permanente de Justice inter-
nationale (Service postal polonais à Dantzig, 1925, C.P.J.I. série B n° 11,
p. 39; Interprétation de la convention de 1919 concernant le travail de nuit
des femmes, 1932, C.P.J.I. série A/B n° 50, p. 373), elle est énoncée, dans les
termes suivants:

«Lorsque cette méthode d’interprétation [celle de l’interprétation
selon le sens ordinaire des mots] aboutit 4 un résultat incompatible
avec l’esprit, l’objet et le contexte de la clause ou de l’acte où les
termes figurent, on ne saurait valablement ... accorder crédit [à cette
méthode].» (Sud-Ouest africain, exceptions préliminaires, arrêt,
C.LJ. Recueil 1962, p. 336.)

Cela implique que lorsque le résultat est incompatible avec l’objet de
l’accord (en l’occurrence le compromis) il y a lieu de tenir compte de cet
objet pour l’interpréter.

L'article 31 de la convention de Vienne sur le droit des traités, dont la
Cour dit qu'il peut être considéré comme une codification du droit coutu-
mier existant, porte à ce sujet que:

« Un traité doit être interprété de bonne foi suivant le sens ordi-
naire à attribuer aux termes du traité dans leur contexte et à la lumière
de son objet et de son but.»

Si, selon l’affirmation de la Cour, le Tribunal n’était pas tenu de régler
globalement et complètement le différend qui lui était soumis, on conçoit
que l'interprétation littérale de l’article 2 eût été appropriée, bien qu'il eût
été aussi nécessaire de tenir compte du contexte, c’est-à-dire de la défini-
tion du différend dans le préambule et de l’article 9 du compromis.

Si au contraire, comme je le pense, le Tribunal était tenu de régler le
différend par la détermination d’une ligne frontière, il est clair que la
méthode du sens ordinaire aboutissait à un résultat incompatible avec
l'esprit et l’objet du compromis et avec le contexte de l’article 2, l'absence
de réponse à la seconde question faisant en sorte que le différend ne soit
pas réglé.

C’est dire qu’il appartenait au Tribunal de tenir compte, conformément
à la jurisprudence de la Cour permanente de Justice internationale et de la
Cour en matière d'interprétation des traités, de l’esprit du compromis et
surtout de son objet qui était d’assurer le règlement du différend par la
détermination d’une ligne frontière. Cela aurait conduit le Tribunal à
considérer que les termes de l’article 2 ne s’opposaient à ce qu’une
réponse à la seconde question soit donnée que si la réponse à la première
permettait de régler le différend. Cela n'étant pas le cas il lui appartenait
de répondre à la seconde question dans toute la mesure où la réponse à la
première laissait le différend sans véritable solution. Aucun excès de
pouvoir n'aurait été commis dès lors que cette interprétation de l’article 2
eût été non pas seulement compatible avec les dispositions du compromis
mais exigée par la considération de son objet. Ainsi, doit-on conclure que

135
185 SENTENCE ARBITRALE (OP. DISS. THIERRY)

la Cour se devait de constater que le Tribunal n’avait pas accompli sa
tâche alors qu'aucun obstacle juridique ne s’y opposait et de tirer les
conséquences de cette carence.

HI

Dans les paragraphes 66 4 68 de son arrét, la Cour, aprés avoir constaté
que la sentence «n’a pas abouti à une délimitation complète des espaces
maritimes qui relèvent respectivement de la Guinée-Bissau et du Séné-
gal», a pris note du fait que la Guinée-Bissau a déposé au Greffe de la
Cour une seconde requête demandant à la Cour de dire « quel doit être ...
le tracé (figuré sur une carte) délimitant l’ensemble des territoires mari-
times relevant respectivement de la Guinée-Bissau et du Sénégal ». Elle a
également pris note de la déclaration de l’agent du Sénégal selon laquelle
une

«solution serait de négocier avec le Sénégal, qui ne s’y oppose pas,
une frontière de la zone économique exclusive ou, si un accord n’est
pas possible, de porter l’affaire devant la Cour».

La Cour enfin estime:

«qu’il serait éminemment souhaitable que les éléments du différend
non réglés par la sentence arbitrale du 31 juillet 1989 puissent l’être
dans les meilleurs délais, ainsi que les deux Parties en ont exprimé le
désir » (arrêt, par. 68).

Cette considération correspond à l'intérêt des deux pays et il y a lieu de
s’y associer. Mais il faut aussi s'entendre sur le sens des termes «les
éléments du différend non réglés par la sentence arbitrale du 31 juillet
1989». Selon l'opinion ci-dessus exprimée, ces éléments non réglés du
différend forment sa partie essentielle, qui est la détermination de la fron-
tière maritime entre les deux Etats, délimitant l’ensemble des territoires
maritimes relevant respectivement de chacun d’entre eux, appelée à être
déterminée équitablement selon les principes et les normes du droit inter-
national acceptés par le Sénégal et la Guinée-Bissau.

(Signé) Hubert THIERRY.

136
